                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONTE TAYLOR,                                   )
                                                 )       2:19cv1015
                       Petitioner,               )       Electronic Filing
                                                 )
 v.                                              )       Senior Judge David Stewart Cercone
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                       Respondent.               )


                                            ORDER

       Pending before the Court is the Petition Under 28 U.S.C. § 2241 For a Writ of Habeas

Corpus by a Person In Federal Custody (ECF No. 7), a motion to produce record (ECF No. 35),

and a motion for supplemental pleading (ECF No. 36), all filed pro se by Petitioner, Donte

Taylor. The matter was referred to Chief United States Magistrate Judge Cynthia Reed Eddy for

report and recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. §

636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges.

       The magistrate judge filed a Report and Recommendation (ECF No. 37) on January 14,

2020, recommending that the Petition for Writ of Habeas Corpus be dismissed for lack of

jurisdiction and that the two pending motions be denied. The parties were served with the

Report and Recommendation and advised that Respondent’s written objections were due by

January 28, 2020, and Petitioner’s written objections were due by January 31, 2020. To date,

neither party has filed any objections to the Report and Recommendation nor has any party

sought an extension of time in which to do so.



                                                     1
       The Court has reviewed the matter and concluded that the Report and Recommendation

correctly analyzes the issues and makes a sound recommendation. Accordingly, after de novo

review of the pleadings and documents in the case, together with the Report and

Recommendation, the following order is entered:

                      AND NOW, this 3rd day of February, 2020,

       IT IS ORDERED that the Petition for Writ of Habeas Corpus is DISMISSED for lack

of subject matter jurisdiction. It is further ORDERED that the motions filed at ECF Nos. 35 and

36 are DENIED. To the extent that a certificate of appealability is needed, the same hereby is

DENIED;

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 37) is

ADOPTED as the opinion of the court; and

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.


                                                   s/David Stewart Cercone
                                                   David Stewart Cercone
                                                   Senior United States District Judge


cc:    DONTE TAYLOR
       116155
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219
       (via U.S. First Class Mail)


       Kezia Taylor
       Assistant U.S. Attorney
       (via ECF electronic notification)




                                               2
